EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Seena Rezvani on 3/8/2021.
In claims: Please replace current amendment with below amendment:


















. (Currently Amended) A system for location information on a social network, comprising:
 a computer processor; and 
a social mapping module executing on the computer processor and configured to enable the computer processor to:
 receive, from a client device, a first request for one or more social media posts, wherein the first request includes first screen attribute information about a display of the client device, and wherein the first screen attribute information is related to location information; 
identify a set of social media posts based on the first screen attribute information;
applytwo sets of grouping criteria to the set of social media posts to generate an aggregated group, wherein: 
the aggregated group is a subset of the set of social media posts, and the applying the two sets of grouping criteria comprises: generating a combined ranking based at least in part on  ranking each social media post of the set of social media posts according to relevancy with on the combined ranking, the subset of the set of social media posts for inclusion in the aggregated group, wherein the selecting comprises excluding at least one social media post of the set of social media posts from inclusion in the aggregated group based on the combined ranking; Docket No.: youmap.00004.us.n.1PATENT 
Serial No.: 16/036,923generate an aggregated graphical symbol based on the aggregated group, wherein the aggregated graphical symbol represents the aggregated group, wherein the generating comprises: determining a display size of the aggregated graphical symbol, based on the first screen attribute information and positions of other aggregated graphical symbols, such that the aggregated graphical symbol will not overlap with other aggregated graphical symbols on the display; and 
provide, in response to the first request, the aggregated graphical symbol for display by the client device.

2. (Original) The system of claim 1, wherein ranking each social media post of the set of social media posts according to relevancy with the other social media posts of the set of social media posts is based on at least one selected from a group consisting of: geographic density of location metadata corresponding to each social media post, emotional state metadata corresponding to each social media post, color theme metadata corresponding to each social media post, and a recency corresponding to each social media post.  

3. (Original) The system of claim 1, wherein the selecting the subset of the set of social media posts for inclusion in the aggregated group further comprises: selecting social media posts, based on the first screen attribute information and positions of other aggregated graphical symbols, such that the aggregated graphical symbol will not overlap with the other aggregated graphical symbols on the display.  

4. (Canceled)  



6. (Original) The system of claim 1, wherein the social mapping module is further configured to enable the computer processor to: associate a color with the aggregated graphical symbol, wherein the color is selected based on at least one selected from a group consisting of: a predetermined look-up-table mapping graphical symbols to colors, colors associated with the social media posts included in the aggregated group, colors selected by authors of the social media posts included in the aggregated group, and colors associated with emotional states selected by authors of the social media posts included in the aggregated group.  

7. (Original) The system of claim 1, wherein the social mapping module is further configured to enable the computer processor to: receive, from the client device, a second request including a user interaction involving the aggregated graphical symbol; 

8. (Currently Amended) The system of claim 1, wherein the social mapping module is further configured to enable the computer processor to: receive, from the client device, a second request for one or more social media posts, wherein the second request includes second screen attribute information about the display of the client device, wherein the second screen attribute information is different from the first screen attribute information; identify a second set of social media posts based on the second screen attribute information; apply

9. (Original) The system of claim 1, wherein: providing the aggregated graphical symbol for display by the client device comprises providing text for display in a tab emerging from a second graphical symbol on the client device; and Docket No.: youmap.00004.us.n.1PATENT Serial No.: 16/036,923the social mapping module is further configured to enable the computer processor to provide instructions, to the client device and in response to second screen attribute information, to alter the text for display.  


a computer processor; 
and a social mapping module executing on the computer processor and configured to enable the computer processor to:
 identify, at a client device, first screen attribute information of the client device, and wherein the first screen attribute information is related to location information; 
send, by the client device, a request for social media posts, wherein the request includes the first screen attribute information; 
receive, by the client device, a set of social media posts; 
applytwo sets of grouping criteria to the set of social media posts to generate an aggregated group, wherein: the aggregated group is a subset of the set of social media posts, and the applying the two sets of grouping criteria comprises: generating a combined ranking based at least in part on ranking each social media post of the set of social media posts according to relevancy with on the combined ranking, the subset of the set of social media posts for inclusion in the aggregated group, wherein the selecting comprises excluding at least one social media post of the set of social media posts from inclusion in the aggregated group based on the combined ranking; Docket No.: youmap.00004.us.n.1PATENT 
Serial No.: 16/036,923generate an aggregated graphical symbol based on the aggregated group, wherein the aggregated graphical symbol represents the aggregated group, wherein the generating comprises: determining a display size of the aggregated graphical symbol, based on the first screen attribute information and positions of other aggregated graphical symbols, such that the aggregated graphical symbol will not overlap with other aggregated graphical symbols on the display; and 
display, in response to the request at the client device, the aggregated graphical symbol on a display of the client device.  

11. (Original) The system of claim 10, wherein displaying the aggregated graphical symbol comprises displaying a color associated with an emotional state corresponding to the aggregated graphical symbol, wherein the association of the color with the emotional state is based on at least one selected from a group consisting of: a predetermined look-up-table mapping graphical symbols to colors, colors associated with the social media posts included in the aggregated group, colors selected by authors of the social media posts included in the aggregated group, and colors associated with emotional states selected by authors of the social media posts included in the aggregated group.  

12. (Original) The system of claim 10, wherein displaying the aggregated graphical symbol comprises: selecting social media posts, based on the first screen attribute information and positions of other aggregated graphical symbols, such that the aggregated graphical symbol will not overlap with the other aggregated graphical symbols on the display.  



14. (Original) The system of claim 10, wherein the social mapping module is further configured to enable the computer processor to: receive, from the client device, a second request including a user interaction involving the aggregated graphical symbol; and provide, in response to the second request, at least one social media post of the aggregated group.  

15. (Currently Amended) The system of claim 10, wherein the social mapping module is further configured to enable the computer processor to: receive, from the client device, a second request for one or more social media posts, wherein the second request includes second screen attribute information about the display of the client device, wherein the second screen attribute information is different from the first screen attribute information; identify a second set of social media posts based on the second screen attribute information; apply

16. (Original) The system of claim 10, wherein: providing the aggregated graphical symbol for display by the client device comprises providing text for display in a tab emerging from a second graphical symbol on the client device; and the social mapping module is further configured to enable the computer processor to provide instructions, to the client device and in response to second screen attribute information, to alter the text for display.  

17-20. (Canceled) 

21. (Previously Presented) A method for location information on a social network, comprising:
 receiving, from a client device, a first request for one or more social media posts, wherein the first request includes first screen attribute information about a display of the client device, and wherein the first screen attribute information is related to location information; 
identifying, by a computer processor, a set of social media posts based on the first screen attribute information; 
the computer processor, two sets of grouping criteria to the set of social media posts to generate an aggregated group, wherein: the aggregated group is a subset of the set of social media posts, and the applying the two sets of grouping criteria comprises: generating a combined ranking based at least in part on ranking each social media post of the set of social media posts according to relevancy with on the combined ranking, the subset of the set of social media posts for inclusion in the aggregated group, wherein the selecting comprises excluding at least one social media post of the set of social media posts from inclusion in the aggregated group based on the combined ranking;
 generating, by the computer processor, an aggregated graphical symbol based on the aggregated group, wherein: the aggregated graphical symbol represents the aggregated group, and the generating comprises determining a display size of the aggregated graphical symbol, based on the first screen attribute information and positions of other aggregated graphical symbols, such that the aggregated graphical symbol will not overlap with other aggregated graphical symbols on the display; and
providing, in response to the first request, the aggregated graphical symbol for display by the client device.   

22. (Previously Presented) The method of claim 21, wherein the selecting the subset of the set of social media posts for inclusion in the aggregated group further comprises: selecting social media posts, based on the first screen attribute information and positions of other aggregated graphical symbols, such that the aggregated 

23. (Previously Presented) The method of claim 21, further comprising: Docket No.: youmap.00004.us.n.1PATENT Serial No.: 16/036,923associating a color with the aggregated graphical symbol, wherein the color is selected based on at least one selected from a group consisting of: a predetermined look-up-table mapping graphical symbols to colors, colors associated with the social media posts included in the aggregated group, colors selected by authors of the social media posts included in the aggregated group, and colors associated with emotional states selected by authors of the social media posts included in the aggregated group. 
 
24. (Previously Presented) The method of claim 21, further comprising: receiving, from the client device, a second request including a user interaction involving the aggregated graphical symbol; and providing, in response to the second request, at least one social media post of the aggregated group.







Allowable Subject Matter
Claims 1-3, 5-16, 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts of the record teaches wherein: 
apply two sets of grouping criteria to the set of social media posts to generate an aggregated group, wherein: the aggregated group is a subset of the set of social media posts, and the applying the two sets of grouping criteria comprises: generating a combined ranking based at least in part on ranking each social media post of the set of social media posts according to relevancy with other social media posts of the set of social media posts, and selecting, based on the combined ranking, the subset of the set of social media posts for inclusion in the aggregated group, wherein the selecting comprises excluding at least one social media post of the set of social media posts from inclusion in the aggregated group based on the combined ranking; Docket No.: youmap.00004.us.n.1PATENT Serial No.: 16/036,923generate an aggregated graphical symbol based on the aggregated group, wherein the aggregated graphical symbol represents the aggregated group, wherein the generating comprises: determining a display size of the aggregated graphical symbol, based on the first screen attribute information and positions of other aggregated graphical symbols, such that the aggregated graphical symbol will not overlap with other aggregated graphical symbols on the display (in claims 1, 10, 21).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169